Citation Nr: 1709362	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  12-08 027	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1965 to October 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in pertinent part, denied entitlement to TDIU.  The case was remanded in November 2014 for further development. 


FINDING OF FACT

The collective impact of the Veteran's service-connected disabilities precludes him from securing and maintaining substantially gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for an award of TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  As the benefit sought is being granted there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

A TDIU rating may be assigned, where the schedular rating is less than total, when the Veteran is unable to maintain a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated 60 percent or more; if there are two or more disabilities, at least one must be rated 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but age and impairment caused by nonservice-connected disabilities are not factors for consideration.  38 C.F.R. §§ 3.341, 4.16, 4.19.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's compensable service-connected disabilities include: (1) herniated nucleus pulposus, status post laminectomy, rated 40 percent; (2) coronary artery disease status post bypass grafting, 30 percent; (3) diabetes mellitus type II, 20 percent; (4) peripheral neuropathy, right lower extremity, 20 percent; (5) peripheral neuropathy, left lower extremity, 20 percent;(6) bilateral hearing loss, 10 percent; (7) tinnitus, 10 percent; (8) hypertension, 10 percent; (9) hiatal hernia with history of duodenal ulcer, 10 percent; (10) peripheral neuropathy, right upper extremity, 10 percent; and (11) peripheral neuropathy, left upper extremity, 10 percent.  Their combined rating is 90 percent.  Thus, he meets the schedular criteria for entitlement to TDIU.  
The remaining (and dispositive) question is whether the service-connected disabilities render the Veteran incapable of participating in a regular substantially gainful occupation consistent with his education and work experience.  As will be discussed in the analysis below, the evidence of record is at least in equipoise on this question.

The Veteran has five years of college education and worked as a pastor for twenty seven years.  He last reported working full time in 2011.  See June 2011 VA examination. 

On May 2011 VA audiology examination, the examiner noted that the Veteran's bilateral hearing loss had an effect on his employment because it caused him to have difficulty understanding speech, especially in noisy environments.

On June 2011 VA examination, the examiner interviewed the Veteran and reviewed his file.  The examiner noted the difficulties caused by his service-connected disabilities: his cardiac condition caused no symptoms at rest but ordinary (moderate) physical activity resulted in cardiac symptoms such as fatigue and dyspnea, his peripheral neuropathy caused mild to moderate effects on sedentary and physical activities due to burning numbness and tingling to extremities, his diabetes caused a mild effect on sedentary work and physical work due to fatigue and hypoglycemia related to his insulin use.  His diabetes and coronary artery disease were noted to have an effect on his occupational activities because of a lack of stamina and weakness or fatigue, and his diabetes was also noted to cause decreased concentration.  His peripheral neuropathy was noted to have an effect on his occupational activities because of decreased mobility and manual dexterity, problems with lifting and carrying, weakness or fatigue, and pain.  He reported that numbness and tingling in his fingertips caused him to have difficulty feeling items and completing activities of daily living and that he sometimes had difficulty walking and performing activities due to burning in his legs.  The examiner found his coronary artery disease caused no effects on sedentary activities because he had normal ejection fraction, no complaints of chest pain or dyspnea and an estimated metabolic equivalent (METs) score between 6 and 8.  However, coronary artery disease and associated fatigue caused a mild to moderate effect on physical activity.  His lumbar spine disability was noted to cause him problems with lifting and carrying, a lack of stamina, weakness, fatigue, and pain.  The examiner concluded there would be a mild effect on sedentary activities and a moderate effect on physical activities due to his spine disability, limited range of motion, and fatigue.

In an August 2012 addendum opinion, the examiner opined that there would be a combined mild to moderate impact on sedentary employment related to the Veteran's service-connected disabilities due to potential hypoglycemic reactions with insulin usage, fatigue with diabetes, fatigue and lack of stamina due to his back condition, and decreased manual dexterity, numbness, and tingling due to his peripheral neuropathy.  The examiner further opined that there would be a combined severe impact on physical employment related to his service-connected disabilities due to potential hypoglycemic reactions with insulin usage, fatigue with diabetes, fatigue and lack of stamina with his coronary artery disease, lumbar pain, decreased range of motion, difficulty with lifting and carrying, fatigue and decreased stamina with his back condition and decreased mobility, numbness, tingling, decreased stamina, and fatigue with his peripheral neuropathy.

An October 2012 letter from the Veteran notes that he was no longer employed and that his employer had dismissed him due to his service-connected disabilities. 

A March 2013 letter from the Veteran's private treating physician notes that she had been treating the Veteran for approximately nine years.  She indicated that she had followed the Veteran for his service-connected conditions, and that after reviewing his medical records, she believed "his service-connected conditions render him unable to obtain and maintain substantial gainful employment as of April 2011." The physician noted that the Veteran had easy fatigability and dyspnea with little exertion due to coronary disease, decreased effective use of all extremities due to neuropathy, and was unable to lift more than 15 pounds or stand/sit/walk for prolonged periods due to back pain associated with past surgery.  

On February 2017 VA audio examination, the examiner noted that the Veteran's hearing loss impacted his ability to work because he reported that it was hard to communicate with people and it was hard to hear things on the road while driving.  
On February 2017 VA examination for diabetes, the examiner noted that the Veteran's diabetes would impact his ability to work because the Veteran reported intermittent hypoglycemia that would improve after he ate.  

On February 2017 VA examination for hypertension, the examiner noted that the Veteran's hypertension did not impact his ability to work.  He denied chest pain or dyspnea, but he did complain of fatigue.  

On February 2017 VA examination for diabetic peripheral neuropathy, the Veteran reported that he had constant burning, numbness, and tingling to his bilateral upper and lower extremities.  He reported that when his feet got hot when he worked outside, he would have to stop, remove his shoes, and put his feet in cold water.  The examiner indicated that the Veteran's diabetic neuropathy did impact his ability to work, but she did not provide further comment regarding its impact. 

On February 2017 VA cardiovascular examination, the Veteran denied chest pain, but he did complain of fatigue.  He reported being able to mow his lawn with a riding lawnmower, but he was not able to do any trimming.  He was able to climb one flight of stairs and walk through a grocery store, but his knees and fatigue limited prolonged walking.  He maintained a large garden and was able to care for it including the rototilling with rest periods.  The METs level at which the Veteran reported fatigue and dizziness was >5-7 METs.  This METs level has been found to be consistent with activities such as walking one flight of stairs, golfing (without cart), mowing lawn (push mower), and heavy yard work (digging).  The examiner opined that the Veteran's heart condition did not impact his ability to work.

The ultimate question of whether a Veteran is capable of securing or following substantially gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).  

Here, a balance of the evidence supports that the Veteran's service-connected disabilities substantially impact his ability to secure and engage in types of employment that are strenuous, i.e., require physical exertion, or prolonged standing or walking.  Regarding sedentary employment, VA medical opinion providers have opined (cumulatively) that the Veteran's disabilities do not render him incapable of sedentary employment.  However, the Veteran's private physician contended in her March 2013 letter that the Veteran's service-connected conditions render him unable to obtain and maintain substantial gainful employment (whether sedentary or physical).  The VA opinions and the March 2013 opinion are afforded the same probative weight.  Additionally, the evidence reflects that the Veteran's heart disability, spine disability, and peripheral neuropathy cause him fatigue, pain, tingling and numbness in his extremities, and decreased manual dexterity, which would all have an effect on his ability to perform sedentary employment.  Further, the analysis turns to whether the Veteran has any training or experience that would qualify him for sedentary employment, such as office work or telephone sales.  There is nothing in the record that shows he is so qualified.  For the twenty-seven years prior to the Veteran being terminated from his last employment, he served as a pastor at various churches.  He also indicated that he had been a farmer.  He has at least five years of college education, but there is nothing in the record to indicate that he has other skills (computer competency/conversational) adaptable to sedentary forms of employment. 

Accordingly, as the evidence is at least in equipoise, and resolving any remaining reasonable doubt in the Veteran's favor, as required (see 38 C.F.R. §§ 3.102, 4.3), the Board finds that the Veteran's service-connected disabilities render him incapable of securing or participating in any regular substantially gainful employment consistent with his education and work experience.  Therefore, a TDIU rating is warranted.







(CONTINUED ON NEXT PAGE)
                                                             ORDER

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


